


Exhibit 10.2


PATHMARK STORES, INC.
200 MILIK STREET
CARTERET, NEW JERSEY 07008

December 14, 2005

Mr. Kenneth Martindale
5 South 500 West, Unit 1115
Salt Lake City, Utah 84101

Award Agreement

Dear Mr. Martindale:

          Pursuant to and subject to the terms and conditions set forth in this
award agreement (“Award Agreement”), Pathmark Stores, Inc. (the “Company”)
hereby grants you, effective as of the Effective Date, a stock option (“Stock
Option”) to purchase the number of shares of Common Stock set forth below. Terms
not defined in this Award Agreement, but defined in the Employment Agreement
dated December 14, 2005, between you and the Company (the “Employment
Agreement”), shall have the meaning set forth in the Employment Agreement.

          1. Stock Option. Your Stock Option shall entitle you to purchase an
aggregate of 500,000 shares of Common Stock (“Option Shares”) at an exercise
price per share (“Exercise Price”) equal to the Fair Market Value. The Stock
Option is granted without the approval of the Company’s stockholders in reliance
on Nasdaq Marketplace Rule 4350(i)(1)(A)(iv) and shall not be subject to the
Company’s 2000 Employee Equity Plan. The Stock Option is a not an “incentive
stock option” within the meaning of Section 422 of the Code. The number of
Option Shares and the Exercise Price shall be subject to adjustment as provided
in Section 8 below. The Company shall reserve for issuance a sufficient number
of shares of Common Stock to permit exercise of the Stock Option in full.

          2. Vesting. Subject to the other terms and conditions of the Award
Agreement and your continued employment with the Company on the applicable
vesting date, your Stock Option shall vest and become exercisable in two annual
installments of 166,667 Option Shares each on each of the first two
anniversaries of the Effective Date, and one installment of 166,666 Option
Shares on the third anniversary of the Effective Date. Vesting of your Stock
Option may be accelerated in accordance with the Section 5 below.



          3. Compliance with Securities Laws.

          (a) The exercise of your Stock Option must comply with all applicable
laws and regulations governing the Stock Option, and the Stock Option may not be
exercised if the Company reasonably determines in good faith that the exercise
would not be in material compliance with such laws and regulations.

          (b) The Company represents and warrants to you that on or prior to the
Effective Date all actions necessary to exempt the grant of your Stock Option
under Rule 16b-3(d) under the Exchange Act have been taken by the Company.

          4. Option Term. Subject to the other terms and conditions of this
Award Agreement, the term of your Stock Option shall commence on the Grant Date
and shall expire on the tenth anniversary thereof (the “Expiration Date”).

          5. Termination of Employment; Change in Control.

          (a) In the event that your employment with the Company is terminated
by reason of your Involuntary Termination, except as otherwise expressly
provided in this Section 5, your Stock Option shall be considered fully vested
and shall remain exercisable until the third anniversary of the Date of
Termination.

In the event the Date of Termination occurs (A) on or after the third
anniversary of the Effective Date, (B) on or after a Change in Control, or
(C) within six months prior to a Change in Control and such Involuntary
Termination prior to the Change in Control was requested by a party to, or was
otherwise in connection with, the Change in Control, your Stock Option shall be
fully vested and shall remain exercisable (to the extent not previously
exercised) until the third anniversary of the Date of Termination.

In the event that you resign from your employment with the Company without Good
Reason and the Date of Termination is prior to the third anniversary of the
Effective Date, the vested portion of your Stock Option shall remain exercisable
until the end of the 90-day period following the Date of Termination and the
unvested portion of your Stock Option shall be forfeited. In the event that your
employment with the Company is terminated by reason of your death or Disability
and the Date of Termination is prior to the third anniversary of the Effective
Date, except as otherwise expressly provided in this Section 5, the vested
portion of your Stock Option on the Date of Termination shall remain exercisable
until the third anniversary of the Date of Termination, and the unvested portion
of your Stock Option shall be forfeited. In the event that your employment with
the Company is terminated for any reason other than your termination for Cause
and the Date of Termination is on or following the third anniversary of the
Effective Date, your Stock Option shall be fully vested and, except as otherwise
expressly provided in this Section 5, shall remain exercisable until the third
anniversary of the Date of Termination. Upon termination of your employment by
the Company for Cause, the vested and unvested portion of your Stock Option
shall be forfeited.



          (b) In the event of a Change in Control, your Stock Option shall
become fully vested immediately prior thereto; provided, however, that the
Compensation Committee of the Board (the “Committee”) may elect in its sole
discretion prior to a Change in Control not to vest your Stock Option in
connection with such Change in Control if (i) it reasonably determines in good
faith that not accelerating the unvested portion of your Stock Option is
necessary or advisable to consummate the Change in Control, (ii) immediately
following the Change in Control you are the Co-President and Chief Marketing and
Merchandising Officer of the surviving corporation in the Change in Control,
which surviving corporation is at least comparable in size to the Company
immediately prior to the Change in Control and any related transactions,
(iii) such surviving corporation has a publicly traded class of common stock and
(iv) either (A) the Company is the surviving corporation in the Change in
Control or (B) your Stock Option is assumed or replaced by such surviving
corporation; provided further that if the Committee so elects not to vest the
unvested portion of your Stock Option in connection with a Change in Control,
subject to the other terms and conditions of this Award Agreement and your
continued employment with the Company on the applicable vesting date, the
portion of your Stock Option that is unvested after the date of the Change in
Control shall become fully vested on the six-month anniversary of the Change in
Control or, if earlier, in accordance with the other, applicable vesting
provisions of this Award Agreement.

          (c) In the event of a transaction described in clause (vii) of the
definition of Good Reason in the Employment Agreement (whether or not Yucaipa
has a controlling interest within the meaning of such clause), your Stock Option
shall become fully vested immediately prior to such transaction.

          (d) Notwithstanding anything in this Award Agreement or the Employment
Agreement to the contrary, in the event of any merger or consolidation of the
Company or other transaction following which either the Company is not the
surviving corporation or the Common Stock ceases to be publicly traded, the
Committee shall provide for:

      (i)  the substitution by the surviving corporation or the Company’s parent
corporation for your outstanding Stock Option of stock option(s) on the same
terms as your Stock Option, and which preserve(s) the economic value to you of
your outstanding Stock Option; or



      (ii)  where all of the holders of the then outstanding Common Stock (other
than Yucaipa) receive payment in cash or cash equivalents in consideration for
such Common Stock, the cancellation of your Stock Option upon payment to you of
a per share amount in cash or cash equivalents equal to (A) the highest price
paid for a share of Common Stock in such transaction, minus (B) the exercise
price of your Stock Option.



          6. Exercise of Stock Option. You may exercise your Stock Option, to
the extent vested, in whole or in part during its term by delivering a written
notice of exercise (in a form designated by or otherwise reasonably acceptable
to the Company) together with the exercise price to the Secretary of the
Company, or to such other person as the Company may designate, during regular
business hours, together with such additional documents as the Company may then
require. The Stock Option may be exercised for whole shares of Common Stock
only. Payment of the exercise price is due in full upon exercise of all or any
part of your Stock Option. You may elect to make payment of the exercise price
to the Company (i) by cash or check, (ii) by delivery of other shares of Common
Stock with a value equal to the exercise price that, in the case of shares
acquired previously from the Company, have been owned by you for at least six
months on the date of delivery, or (iii) a combination of any of (i) and (ii).
At your discretion, subject to reasonable procedures adopted by the Committee,
the Stock Option may also be exercised on a cashless basis through a broker,
whereby irrevocable instructions are delivered to the broker to sell that number
of shares equal in value to the aggregate Exercise Price of the Option Shares
with respect to which the Stock Option is then being exercised and pay the
proceeds to the Company. As soon as reasonably practicable after receipt of such
notice of exercise and full payment of the applicable Exercise Price and any
required tax withholding, consistent with the regular settlement policy and
procedures of the Company, the Company shall issue or transfer to you the number
of Option Shares with respect to which your Stock Option is exercised, less any
Option Shares withheld in accordance with Section 10 below.



          7. Transferability. Your Stock Option is not transferable by you
otherwise than (i) to or from a Permitted Transferee, (ii) to a designated
beneficiary upon death or (iii) by will or the laws of descent and distribution,
and is exercisable during your lifetime only by you or a Permitted Transferee
(or, in the event of your or a Permitted Transferee’s adjudicated incapacity,
your or Permitted Transferee’s personal representative). No other assignment or
transfer of all or any part of the Stock Option, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise,
shall vest in the assignee or transferee any interest or right herein whatsoever
and no assignment or transfer of all or any part of the Stock Option to a
Permitted Transferee shall be given effect unless such Permitted Transferee
acknowledges in a writing satisfactory to the Company that the Stock Option (and
any Option Shares acquired pursuant thereto) remains subject to the provisions
of this Award Agreement and the Employment Agreement. For purposes of this Award
Agreement, “Permitted Transferee” shall mean (i) any member of your immediate
family and (ii) any living trust or other entity established by your or any
Permitted Transferee for estate planning purposes. By way of clarification,
transfers of the Stock Option shall be permitted from any Permitted Transferee
to you or between Permitted Transferees.

          8. Adjustments. In the event of any change in the outstanding Common
Stock by reason of any stock dividend or split, reverse stock split,
recapitalization, reorganization, merger, consolidation, spin-off, combination,
exchange of shares or other corporate change, or any distributions to common
shareholders other than regular cash dividends, the Committee shall make such
substitutions in or adjustments to the number and/or kind of shares or Option
Shares or other property subject to, and the Exercise Price of, your Stock
Option as the Committee shall reasonably determine in good faith to be equitable
under the circumstances of such change to maintain the benefit to you of your
Stock Option.

          9. Not a Service Contract. Your Stock Option is not an employment or
service contract, and nothing therein shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or one of its subsidiaries, or of the Company or any of its subsidiaries to
continue your employment. In addition, nothing herein shall obligate the Company
or any of its subsidiaries, their respective shareholders, Boards of Directors,
officers or employees to continue any relationship that you might have as a
director, advisor or consultant for the Company or its subsidiaries.



          10. Withholding. You may satisfy any applicable tax withholding
obligation relating to the exercise or acquisition of Common Stock under your
Stock Option by any of the following means or by a combination of such means:
(a) tendering a cash payment; (b) authorizing the Company to withhold shares
from the shares of Common Stock otherwise deliverable to you as a result of the
exercise of your Stock Option (but no more than the minimum required withholding
liability); or (c) delivering to the Company owned and unencumbered shares of
Common Stock that, in the case of shares acquired previously from the Company,
you have owned for at least six months prior to such delivery.

          11. Notices. Any notices in connection herewith shall be given in the
manner contemplated under the Employment Agreement.

          12. Employment Agreement. Your Stock Option is subject to and
conditional in all respects on the effectiveness of the Employment Agreement and
shall be void ab initio and without force and effect in the event that any
condition to such effectiveness is not met. In the event of any conflict between
the provisions of this Award Agreement and those of the Employment Agreement,
the provisions of this Award Agreement shall control.

          13. Governing Law. The validity, interpretation, construction and
performance of this Award Agreement shall be governed by the laws of the State
of Delaware applicable to contracts entered into and performed in such state.

          14. Section 409A. Your Stock Option is intended not to provide for a
“deferral of compensation” within the meaning of Section 409A, and this Award
Agreement shall be interpreted consistent with such intent. If any provision of
this Award Agreement causes your Stock Option to be subject to the requirements
of Section 409A, or could otherwise cause you to be subject to tax or the
interest and penalties under Section 409A, such provision shall be modified to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the requirements of Section 409A and the
Company agrees to modify such provisions in such manner.

          Please indicate your acceptance of the foregoing by signing and dating
where indicated below.


Sincerely,

/s/ John T. Standley
John T. Standley
Chief Executive Officer

Acknowledged and Agreed as of this 14th day of December, 2005.

/s/ Kenneth Martindale
Kenneth Martindale